Citation Nr: 0810723	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-00 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to November 21, 
2002, for the grant of service connection for a cognitive 
disorder, not otherwise specified, with delusional disorder, 
major depression and anxiety disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for chronic ulcer disease with epigastric distress, status 
post vagotomy and antrectomy, prior to May 30, 2002.

3.  Entitlement to an initial rating in excess of 40 percent 
for chronic ulcer disease with epigastric distress, status 
post vagotomy and antrectomy, on and after May 30, 2002.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served honorably on active duty from September 3, 
1976, to September 2, 1980.  The veteran also served from 
September 3, 1980, to October 17, 1983, receiving an other 
than honorable discharge.  The RO determined that this 
discharge was not a bar to receipt of VA compensation 
benefits in a February 2006 administrative decision.

This matter of an earlier effective date for a cognitive 
disorder comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the RO in 
St. Paul, Minnesota, which granted service connection for a 
cognitive disorder (not otherwise specified) with delusional 
disorder, major depression and anxiety disorder and assigned 
a 100 percent disability rating, and a June 2006 rating 
decision that established the effective date of the award as 
November 21, 2002.  The matter of initial ratings for chronic 
ulcer disease arise from a November 2002 rating decision 
granting service connection and an initial 30 percent rating 
and a December 2003 Statement of the Case increasing the 
rating to 40 percent, effective May 30, 2002.  

The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  The ulcer claim remains 
on appeal.
FINDINGS OF FACT

1.  During service, in November 1977, the veteran sustained 
injuries in an automobile accident.

2.  Within one year of service discharge, in December 1983, 
the veteran filed a claim for service connection for a 
"nervous condition."

3.  In a March 1985 Administrative decision, the RO 
determined that the veteran's discharge for the period of 
service from September 3, 1976, to September 2, 1980, was 
under honorable conditions, and the period of service from 
September 3, 1980, to October 17, 1983, was under 
dishonorable conditions. 

4.  In August 1988, the RO denied the veteran's claim of 
service connection for a psychiatric disability as not shown 
during service; it was noted that his character of discharge 
for the period of service (from September 1980 to October 
1983) was under dishonorable conditions and that his service 
medical records were incomplete; the veteran was informed of 
his appellate rights and did not appeal this decision.

5.  Sometime after the August 1988 rating decision, the 
veteran submitted additional service medical records, which, 
resolving reasonable doubt in his favor, are pertinent to his 
claim for service connection for a psychiatric disability.  

6.  In a February 2006 Administrative decision, the RO 
reopened and found that the character of veteran's discharge 
from his second period of service was not disqualifying for 
VA compensation benefits.  
 
7.  The weight of the positive and negative evidence as to 
whether entitlement to service connection for a cognitive 
disorder, not otherwise specified, with delusional disorder, 
major depression and anxiety disorder arose as of October 18, 
1983, is in equipoise.   

8.  Prior to May 30, 2002, the veteran's chronic ulcer 
disease with epigastric distress, status post vagotomy and 
antrectomy was manifested by epigastric distress, nausea, 
vomiting, diarrhea, gas and abdominal pain without stricture 
or gastric retention, recurrent ulceration, or weight loss, 
anemia, malnutrition or hypoglycemic symptoms.

9.  On and after May 30, 2002, the veteran's chronic ulcer 
disease with epigastric distress, status post vagotomy and 
antrectomy was manifested by epigastric distress, nausea, 
vomiting, diarrhea, gas and abdominal pain without stricture 
or gastric retention, recurrent ulceration, or weight loss, 
anemia, malnutrition or hypoglycemic symptoms.


CONCLUSIONS OF LAW

1.  An effective date of October 18, 1983, for service 
connection for a cognitive disorder, not otherwise specified, 
with delusional disorder, major depression and anxiety 
disorder, but no earlier, is granted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (1983) (2007).   

2.  Prior to May 30, 2002, the criteria for a rating in 
excess of 30 percent for chronic ulcer disease with 
epigastric distress, status post vagotomy and antrectomy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Codes 7308, 7348 (2001).

3.  On and after May 30, 2002, the criteria for a rating in 
excess of 40 percent for chronic ulcer disease with 
epigastric distress, status post vagotomy and antrectomy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, DCs 7305, 7308, 7348 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008); Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claims for service 
connection were granted, disability ratings and effective 
dates assigned, in November 2002, December 2003, February 
2006 and June 2006 rating decisions of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the 
Board concludes that any error in failing to provide adequate 
pre-adjudicative notice under 38 U.S.C.A. § 5103(a) was 
harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.   The veteran's service medical records and VA 
medical records are in the file.   The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2002.   There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2002 VA examination report 
is thorough and supported by VA outpatient treatment records 
through 2006.  The examination in this case is adequate upon 
which to base a decision.

Given the favorable resolution of the earlier effective date 
claim, and as there is otherwise no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of increased rating 
claims, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

II. Legal Criteria/Analysis 

A. Earlier Effective Date

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran contends that he is entitled to an effective date 
for the grant of service connection for cognitive disorder, 
not otherwise specified, with delusional disorder, major 
depression and anxiety disorder prior to November 21, 2002, 
because the record underlying a prior rating decision denying 
his claim did not have all of his service medical records.  
For the reasons that follow, the Board concludes that an 
earlier effective date of October 18, 1983, is warranted.  

This case has an involved procedural history.  The veteran 
filed a claim of service connection for a nervous condition 
in December 1983, within one year of his separation from 
service.  The veteran had two periods of active duty, 
September 3, 1976, to September 2, 1980, with immediate 
reenlistment on September 3, 1980, leading to discharge on 
October 17, 1983.  The character of the veteran's discharge 
for his first period of service was honorable; the character 
of his second period was Other Than Honorable.  In a March 
1985 administrative decision, the RO determined that the 
veteran's discharge for the period of service from September 
3, 1980, to October 17, 1983, was under dishonorable 
conditions and constituted a bar to VA benefits for any 
disabilities arising therefrom.  

An August 1988 rating decision denied the veteran's original 
claim of service connection for a psychiatric disability.  In 
particular, the claim was denied because a psychiatric 
disability was not shown in the veteran's available service 
medical records or by the evidence then of record.  In the 
decision, it was specifically noted that his service medical 
records were incomplete.  The veteran did not file a Notice 
of Disagreement or any other document to initiate an appeal 
of the August 1988 rating decision.  

On November 21, 2002, the RO received the veteran's claim of 
service connection for a psychosis.  He also indicated he was 
pursuing service connection for depression claimed as 
secondary to service-connected peptic ulcer disease.  In May 
2004, the RO denied the veteran's claim of secondary service 
connection for depression.  In the months thereafter, the 
veteran continued to argue that his psychiatric problems 
began in service. 

On January 12, 2006, the RO received the veteran's statement 
in support of a claim of service connection.  He indicated 
that he had suffered from a traumatic brain injury in a 1977 
automobile accident during service.  He also indicated that 
he was reiterating his previous arguments for service 
connection for psychiatric conditions. 

In February 2006, the RO determined that the veteran's 
character of discharge from his second period of service was 
not a bar to VA compensation benefits.  Service connection 
for a cognitive disorder, not otherwise specified, with 
delusional disorder, major depression and anxiety disorder 
was granted in a February 2006 decision and an effective date 
of January 12, 2006, was assigned.  The basis of the grant 
was a December 23, 2005, VA neuropsychology report.  This 
report indicated that ". . . the bus accident in 1977 was a 
substantial contributor to the present cognitive problems."  
It was concluded that the veteran's psychological symptoms 
were consistent with a closed head injury or a traumatic 
brain injury.  Subsequently, in a June 2006 rating decision, 
an earlier effective date of November 21, 2002, was assigned 
based on the receipt of an earlier unaddressed petition to 
reopen.  It was noted that the veteran's November 21, 2002, 
petition for service connection for a psychosis remained 
pending and had gone unaddressed in the RO's earlier May 2004 
denial.

Generally, a prior, final denial may not be readjudicated 
without the submission of new and material evidence.  See 
38 C.F.R. § 3.156(a).  In Spencer v. Brown, 4 Vet. App. 283, 
293 (1993), the Court noted the following:  A claim which is 
"reopened" under the section 5108 on the basis of "new and 
material evidence" from other than service department 
reports is essentially a new claim, rather than a 
continuation of the prior claim, and the function of 
reopening under section 5108 is to remove the statutory 
finality bar of section 7104 (b).  In contrast, where the 
claim is reopened on the basis of new and material evidence 
from service department reports, VA has consistently treated 
it as a true "reopening" of the original claim and a review 
of the former disposition in light of the service department 
reports which were considered to have been lost or mislaid, 
and the award of benefits is made retroactive to the date of 
the original claim.  See 38 C.F.R. § 3.156(c); VA G.C. 
Digested Opinion, July 17, 1984, stating that there is "a 
longstanding VA policy treating supplemental service 
department reports correcting prior erroneous reports as 
providing a basis for an award of benefits based on the 
veteran's original claim."

When the RO reviewed the veteran's original claim in August 
1988, it clearly stated that the veteran's service medical 
records were incomplete.  While discussing whether the 
veteran had a psychiatric disability, the rating decision 
referenced only the October 1983 separation examination from 
service.  The rating decision also stated that the veteran 
had no psychiatric disability during service, which is 
clearly incorrect as will be set forth below.  

It is unclear from review of the record when the additional 
service medical records were received.  In general, it is 
clear that the RO had difficulty in associating the veteran's 
service records with the claims file.  Certain submissions, 
to include a folder [VA Form 21-4582] containing original 
service medical records, lack date stamps.  To date, the 
veteran's claim involves 4 very large claims folders and not 
all documents are chronologically filed.  It appears that 
service records were added to the claims file at various 
times through the years.  In this regard, the veteran 
referred in a March 1996 statement to his records being 
unavailable when his original claim for service connection 
was processed because they were "still onboard the ship."  
He indicated therein that these records remained on board 
this referenced ship for five years, but that he now had 
"verification" of "mitigating" medical problems.  An 
attorney of the veteran also reported that the veteran 
submitted service medical records not previously considered 
in March 1996.  (See September 7, 2007, appellant's brief).  
Service medical records dated November 3, 1977, and October 
12, 1983, marked as a "duplicates" were submitted in 
conjunction with a letter received from a representative of 
the veteran in October 2005.  

In short, while there is a question as to when relevant 
service records were actually associated with the file, the 
Board will resolve reasonable doubt in the veteran's favor 
and find that relevant service medical records were added to 
the file at various times following the August 1988 and 2004 
rating decisions.  38 U.S.C.A. § 5107(b). Given the 
incomplete record with regard to the veteran's service 
records, the Board will review this matter as a true 
reopening of his original claim, first filed in December 
1983.  As such, a review must be made as to whether a 
retroactive award of service connection may be made.  See 
Spencer, supra. 

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.  An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2). Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

The Board believes that this case falls under the rubric 
established by McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  
In McGrath, the veteran had filed a claim for a nervous 
condition in 1972; however, the first competent evidence of a 
diagnosis of PTSD was dated in 1992.  The Court stressed that 
even if the first diagnosis of PTSD was submitted over twenty 
years after the claim, it nevertheless supported and referred 
back to the pending claim for a nervous condition, which had 
remained unadjudicated for two decades.  

The Board will present the medical evidence chronologically, 
before moving to the merits. The veteran began having 
disciplinary problems in 1982, with a January 1982 service 
medical record indicating the veteran had become "hostile" 
and "belligerent."  He was described at that time as a 
"rather tense/intense individual who responds rather poorly 
to minor stressful situations."  The veteran was referred by 
his commanding officer for evaluation in a mental health 
clinic, with the initial assessment listed as acute paranoid 
reaction with psychosis.  Thereafter, he was referred for 
inpatient observation from January 21 to January 27, 1982, 
during which time a diagnosis of borderline personality 
disorder was rendered.  The same diagnosis was rendered after 
a full interview and psychiatric evaluation in October 1982.  
The veteran continued to have disciplinary problems and was 
seen again in July and August 1983.  The August 1983 
evaluation indicated that the veteran continued to complain 
of pain following surgery for his ulcer disease even after 
all diagnostic tests showed that the surgery was a success.  
The assessment was a severe borderline personality disorder 
with explosive, antisocial and passive aggressive features.  
The examiner concluded that the veteran may have been 
complaining of pain as a way to justify discharge from the 
Navy or to malinger.  The examiner's assessment indicates 
that the veteran was fit for duty and fit for confinement.  
As a result of this incident, the veteran received an Other 
Than Honorable discharge on October 17, 1983.  As noted 
earlier, this discharge has since been recognizes as not a 
bar to VA benefits.   

Following service discharge, from 1991 onward the veteran has 
received treatment for psychiatric problems, variously 
diagnosed.  Regarding a nexus between current psychiatric 
problems and service, an October 11, 2002, statement from a 
VA physician is to the effect that the veteran's delusional 
disorder began on or about January 21, 1982, during active 
duty.  A December 2005 opinion from a VA psychiatrist 
indicates that the veteran suffered from both cognitive and 
delusional disorders, which were likely related to an 
inservice head injury during the course of a 1977 automobile 
accident.  The December 2005 opinion formed the basis for the 
grant of service connection. 

Applying the pertinent legal criteria to the facts summarized 
above, the effective date in the instant case is not based 
upon the date of the submission of the evidence in question, 
but rather upon the date the evidence reflects entitlement to 
disability compensation arose.  See McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000).  Here, the December 2005 medical opinion 
noted above clearly establishes that the veteran's current 
acquired psychiatric disability had its origin during a 
period of active duty which has always been recognized as 
qualifying for VA purposes.  Further, other medical evidence 
on file shows continuity of symptoms during service after the 
automobile accident, and following his service separation to 
the present.  

The Board acknowledges that a personality disorder was noted 
in service, and that  personality disorders are not 
"diseases" for which service connection can be granted.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  However, if an acquired psychiatric disability is 
superimposed on a personality disorder during service, the 
superimposed disability may be service-connected.  See 
VAOPGCPREC 82-90 (July 18, 1990).  As indicated, the positive 
evidence in the form of the December 2005 VA opinion 
specifically indicated that the veteran suffered from 
acquired disability, cognitive and delusional disorders, 
which were likely related to an inservice head injury during 
the course of a 1977 automobile accident.  While a 
personality disorder was also diagnosed following the 
December 2005 examination, acquired or "Axis I" psychiatric 
diagnoses (cognitive disorder, delusional disorder, major 
depression and anxiety disorder) were also rendered.  As 
such, there is of record significant probative positive 
evidence to conclude that there is at least some portion of 
the veteran's current psychiatric problems that is the result 
of an acquired psychiatric disability incurred in service 
superimposed on a personality disorder that he has been 
suffering from since service separation. 

While there is some negative evidence weighing against the 
conclusion set forth above, in short and without finding 
error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that an effective date of October 18, 1983, the 
day after service separation, is warranted for the grant of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.400(b)(2); McGrath, Gilbert, supra.  An effective 
date earlier than the date following service separation may 
not be assigned under the pertinent legal criteria.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

B.  Increased Ratings 

The veteran contends that he is entitled to a rating in 
excess of 30 percent prior to May 30, 2002 and 40 percent on 
and after May 30, 2002 for his chronic ulcer disease with 
epigastric distress, status post vagotomy and antrectomy.  
For the reasons that follow, the Board concludes that 
increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his chronic ulcer disease with epigastric 
distress, status post vagotomy and antrectomy, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007) (staged ratings are potentially applicable in cases 
not involving the assignment of an initial rating.)

The veteran's disability has been rated as 30 percent 
disabling under Diagnostic Code (DC) 7348-7308 prior to May 
30, 2002 and 40 percent disabling on and after May 30, 2002.  
The Board notes that the November 2002 rating decision that 
granted service connection also found clear and unmistakable 
error in the August 1988 rating decision discussed above.  As 
such, the first rating period is from December 1983 to May 
30, 2002.  

VA regulations provide that ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  In this 
case, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The use of hyphenated Diagnostic Code numbers indicates that 
the RO assigned a rating under the first Code number using 
the criteria of the second Code.  See 38 C.F.R. § 4.20; see 
also 38 C.F.R. § 4.114, DC 7348, infra.  The Board notes that 
the veteran has, at various times, submitted statements 
objecting to the assignment of a hyphenated Diagnostic Code 
number.  For the reasons set out below, the Board concludes 
that the assignment was correct.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (2007).

Effective July 2, 2001, some of the rating criteria for 
disorders of the digestive system were amended.  DC 7305, DC 
7308 and DC 7348, however, were not changed.  The definition 
of weight loss was amended, but the amendments have no 
significance in this case.  Weight loss is not alleged, and 
under either version of 38 C.F.R. § 4.112 (2001, 2007), 
weight loss is not shown.

The veteran is service connected for a vagotomy and 
antrectomy with Billroth I anastomosis in March 1983, for 
treatment of peptic ulcer disease.  Postoperative ulcer 
residuals are rated under Diagnostic Code 7348.  38 C.F.R. 
§ 4.114.  Those criteria provide that a 30 percent rating is 
warranted with symptoms and a confirmed diagnosis of alkaline 
gastritis, or of confirmed persisting diarrhea.  Id.  A 40 
percent evaluation following a vagotomy with pyloroplasty or 
gastroenterostomy requires demonstrably confirmative 
postoperative complications of stricture or of continuing 
gastric retention.  Id.  

As the veteran's rating has been raised to 40 percent, 
effective May 30, 2002, a higher rating under DC 7348 is not 
available on and after that date.  Prior to May 30, 2002, 
there is no evidence that the veteran had confirmed 
complications of stricture or gastric retention.  The 
veteran's postoperative residuals during service included 
epigastric distress, nausea, diarrhea and gas.  The veteran's 
VA treatment records do not show stricture or gastric 
retention.  The Board concludes that a rating in excess of 30 
percent is not warranted under the schedular criteria of DC 
7348.  See 38 C.F.R. § 4.114, supra.  

In the event that DC 7348 does not adequately address 
vagotomy residuals, alternative evaluations are possible.  A 
recurrent ulcer following a complete vagotomy is evaluated 
under the provisions of Diagnostic Code 7305.  DC 7348, Note.  
Dumping syndrome is to be rated under Diagnostic Code 7308.  
Id.  

On review of the veteran's medical records, there is no 
confirmed recurrence of ulceration.  As a result, DC 7305 is 
not for application.  See id.  The veteran has, however, been 
diagnosed with dumping syndrome, most recently in February 
2006.  Therefore, the Board turns to consideration of DC 
7308.  See id.  

Under Diagnostic Code 7308, postgastrectomy syndrome is rated 
40 percent where there is moderate postgastrectomy syndrome 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals than are 
characteristic of a severe syndrome, but with diarrhea and 
weight loss.  A 60 percent evaluation requires a severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, Code 7308 (2007).

The veteran was seen for an October 2002 VA examination in 
association with this claim.  The veteran reported symptoms 
of epigastric distress, difficulty in keeping down liquids, 
and eating six small meals a day.  He reported that he 
experiences diarrhea within half an hour of eating.  He has 
epigastric belching and pain in the mid epigastrium.  

At a December 2001 gastroenterology consult, the veteran 
reported heartburn, occasional nausea, vomiting, and frequent 
diarrhea.  He reported daily abdominal pain.  He reported 
night sweats.  The veteran denied weight loss and 
hematemesis.  A complete blood count was performed and no 
diagnosis of malnutrition was offered.  

On review of the complete record, the Board notes that the 
veteran has not been diagnosed with hypoglycemic symptoms, 
anemia, or malnutrition.  Weight loss has not been shown.  On 
the contrary, the veteran weighed 148 pounds at separation 
from service in October 1983, weighed 199 in September 2000 
and weighed 191 pounds in July 2006.  Complete blood counts 
were performed in February 1996, November 1996, December 2001 
and July 2006, showing only alcohol use in February 1996.  
The veteran has been seen on numerous occasions, including 
several inpatient substance abuse and treatment programs, for 
problems related to his psychiatric disability and substance 
abuse between 1996 and 2006.  The Board notes that he rarely 
complained of his gastric disorders on these occasions.  In 
November 1996, the veteran stated that he had stopped using a 
prescription medication for his stomach and that he received 
temporary relief from an over the counter medication.  

In sum, the evidence shows that the veteran does not have 
weight loss, anemia, hypoglycemic symptoms or malnutrition.  
As these symptoms are required for a 60 percent rating under 
DC 7308, the Board concludes that the criteria for a rating 
in excess of 40 percent rating have not been met.  See 
38 C.F.R. § 4.114, supra.  For the period prior to May 30, 
2002, the veteran had no weight loss, though he did have 
diarrhea.  The Board recognizes that the veteran has 
continuous symptoms, but these appear to mild manifestations, 
with no associated constitutional effects.  The Board finds 
that the veteran's symptoms of chronic ulcer disease do not 
rise to a moderate level under DC 7308 prior to May 30, 2002.  
The criteria for a rating in excess of 30 percent under DC 
7308 prior to May 30, 2002 have not been met.  See 38 C.F.R. 
§ 4.114, supra. 

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 30 percent under DC 7348 
and under DC 7308 prior to May 30, 2002 have not been met and 
the criteria for a rating in excess of 40 percent under DC 
7308 on and after May 30, 2002 have not met.  The Board also 
concludes that DC 7305 is not for application.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for increased ratings.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date of October 18, 1983, but no 
earlier, for the grant of service connection for a cognitive 
disorder, not otherwise specified, with delusional disorder, 
major depression and anxiety disorder, is granted.

Entitlement to an initial rating in excess of 30 percent for 
chronic ulcer disease with epigastric distress, status post 
vagotomy and antrectomy, prior to May 30, 2002, is denied.

Entitlement to an initial rating in excess of 40 percent for 
chronic ulcer disease with epigastric distress, status post 
vagotomy and antrectomy, on and after May 30, 2002, is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


